Citation Nr: 1203707	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from June to October 1979 and from December 1990 to April 1991, with additional service in the Mississippi Army National Guard from May 1979 to April 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

As support for his claims, the Veteran testified at a hearing at the RO in September 2008 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.

In November 2009, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  Specifically, the Board requested clarification of exactly when the Veteran was on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Mississippi Army National Guard and copies of his service personnel records (SPRs) for all such periods of ACDUTRA and INACDUTRA.  The Board also requested the obtaining of any outstanding private treatment records, of course with his authorization by completing VA Form 21-4142, including especially any at Forrest General Hospital.  And upon completion of this additional development, the claims were to be readjudicated and, if still denied, addressed in a Supplemental Statement of the Case (SSOC).

In this decision the Board is deciding the claim for service connection for tinnitus.  Regrettably, however, the Board must again REMAND the remaining claim for diabetes mellitus to the RO via the AMC for VA treatment records relevant to this claim that only recently came to light, that is, since the prior remand.



FINDING OF FACT

The Veteran's tinnitus incepted during a period of ACDUTRA, regardless of its cause, and it is as likely as not he has continued to experience its effects ever since.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Service Connection for Tinnitus

The Veteran alleges his tinnitus is due to acoustic trauma sustained during fire drill exercises at monthly trainings in the National Guard, as well as from the accumulation of sweat and dust in his ears during those training exercises.  

Service connection may be granted if it is shown this claimed disorder is the result of an injury sustained or a disease contracted in the line of duty during his active military service, or, if a pre-existing condition, for aggravation of this condition during his active military service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Active military, naval, or air service not only includes any period of active duty (AD), but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

But National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [, at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that his tinnitus is a result of injury or disease incurred or aggravated during his time in the National Guard, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1(a), (d) ; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The fact that a claimant has established status as a "Veteran" for other periods of service (such as, here, the Veteran's periods of AD from June to October 1979 and from December 1990 to April 1991) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for a claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See again 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility and resultant probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Lay evidence, however, can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, if applicable, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, if applicable, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay person competent to identify varicose veins).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


As noted in the Board's November 2009 remand, the Veteran's National Guard records show he visited the emergency room of a hospital in July 1996 complaining of ringing in his ears (i.e., tinnitus), which he said he had experienced for 2 days.  It also was indicated he had not taken his blood pressure medication for 2-3 days.  And after clinical evaluation, the diagnoses were hypertension and tinnitus secondary to the hypertension.

The Veteran more recently testified during his September 2008 Travel Board hearing that he has continued to experience persistent tinnitus since that episode in service.

Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  So by its very nature, it is an inherently subjective condition.  Therefore, the Veteran is competent even as a layman to make this proclamation of continuous tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

The tinnitus the Veteran had in service was attributed to his hypertension, specifically, to apparently experiencing a sudden spike in his blood pressure from not having taken his anti-hypertensive medication, rather than to the other things he more recently has cited as the cause of it - namely, acoustic trauma during fire drill exercises at monthly trainings in the National Guard and from the accumulation of sweat and dust in his ears during those training exercises.  His service personnel records, including his DD Form 214, list his Military Occupational Specialty (MOS) as mechanic.  He also testified that the training drills he participated in used live ammunition.  So it is likely he had significant noise exposure in service as he alleges and, indeed, also may have been subjected to the environmental factors he also claims.  See 38 U.S.C.A. § 1154(a) (regarding consideration to be accorded to the time, place, and circumstances of his service).  See, too, Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating he is competent to report what occurred in service because his testimony regarding his firsthand knowledge of a factual matter is competent).

But, ultimately, what is most pertinent is that by all accounts he first experienced tinnitus while in service, that is, during qualifying service while on ACDUTRA, so the specific cause of it is less important.  And since there is nothing suggesting he has not continued to experience persistent tinnitus during the years since, even assuming he has returned to taking his anti-hypertensive medication as he should, there is no inherent reason to doubt his credibility.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).  So his lay testimony ultimately has probative value because it is both competent and credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board therefore is resolving all reasonable doubt in his favor and concluding his tinnitus was incurred in service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim of entitlement to service connection for tinnitus is granted.


REMAND

In May 2011, while this case was on remand for the other reasons already mentioned, the RO/AMC also scheduled a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's diabetes mellitus.  In rendering an opinion on this issue of causation and the alternative possibility of aggravation of a pre-existing condition, the VA examiner referred to electronic treatment records at the VA hospital in Jackson, Mississippi, dated in June 2009.  The Board's review of the file, however, including the Virtual VA file now used to access these types of VA treatment records electronically, failed to produce these records.  So these additional records need to be obtained before deciding this appeal of this remaining claim inasmuch as the Board has constructive, if not actual, notice of the existence and potential relevance of these additional records, especially when considering this VA examiner partly based his opinion on the records of this treatment the Veteran had received at this VA hospital.  See 38 C.F.R. § 3.159(c)(2) and (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this remaining claim for diabetes mellitus is again REMANDED for the following additional development and consideration:

1.  Obtain any and all of the Veteran's treatment records from the local VA Medical Center (VAMC) in Jackson, Mississippi, from 2005 to the present.  This especially includes, but is not limited to, the June 2009 records the VA examiner referenced during the recent May 2011 VA compensation examination.  The amount of attempts and follow-up attempts to obtain these additional records is governed by 38 C.F.R. § 3.159(c)(2), since in the possession of a Federal department or agency.  And the Veteran must be appropriately notified of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate this remaining claim for diabetes mellitus in light of any and all additional evidence obtained.  If service connection for this condition continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this remaining claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remaining claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


